Judgment, Supreme Court, New York County (Herbert Altman, J.), *628rendered August 7, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.